Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species of a vaccine, VEGFR1, SEQ ID NO: 1 and HLA-A*24:02 binding peptide in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the ground(s) that that they administer multiple peptides.  This is not found persuasive because the instant claims do not require multiple peptides be administered but rather one. Upon further consideration the species election of a peptide and peptide vaccine is withdrawn and both the peptide and peptide vaccine species are under consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/2021.
Claims 1 and 12-13 are under consideration in the instant Office Action.

Withdrawn Rejections
The rejection of claims 1-3 and 12-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims.


Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Himi et al., US2015/0359864 (7/15/2021 PTO-892).
Himi teaches peptide vaccines preparations for cancer therapy comprising as an active ingredient a T-cell epitope peptide of a tumor-specific antigen in order to induce immune responses specific to a cancer (see paragraphs 4, 32 and 36-37) and reads on instant claims 1 and 13. Himi teaches a pharmacological composition which includes T-cell epitope peptides that include HLA-A24 (see paragraph 37) and reads on instant claim 13.  Himi teaches multiple epitope peptides for injection and teaches SEQ ID NO: 1 (SYGVLLWEI: see Table 1, paragraph 99) which is the same sequence as the instantly claimed SEQ ID NO: 1 and reads on instant claims 1 and 13.  Himi teaches using theses peptide vaccines to treat tumors with the pharmaceutical composition which induce soft tissue tumors (see paragraph 72) and reads on cranial nerve disease , 7/15/2021 PTO-892) and therefore, anticipate the claimed patient population because NF2 are neurofibromas and schwannoma tumors, as evidenced by the instant specification at paragraph 15.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant argues that the Himi reference fails to teach brain tumor or neurofibromatosis cancers and that the Himi reference fails to provide working examples for efficacy. These arguments are not found persuasive. Applicant argues that the soft tissue tumor taught by Himi does not include the NF2 species and point to the Jo et al., 2014 WHO classification of soft tissue tumors. This is not found persuasive because the Jo et al, reference does teach that neurofibromas are part to of the soft tissue classification (see page 100, 2nd column). Further, the Vilanova et al. 2017 reference “WHO classification of soft tissue Tumors” (instant PTO-892) teach that the soft tissue tumors include tumors of the central nervous system and NF2 (see page 193, section 11.11) and therefore, applicant’s arguments are not found persuasive.
In addition, working examples are not required for anticipation and an example may be “working” or “prophetic” (see MPEP § 2164.02). 
Regarding Appellant’s argument that the art cited in the 102 rejection is not enabled, it is noted that the court in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) indicated: 
In re Hafner, 410 F.2d 1403 (CCPA 1969), the court stated that "a disclosure lacking a teaching of how to use a fully disclosed compound for a specific, substantial utility or of how to use for such purpose a compound produced by a fully disclosed process is, under the present state of the law, entirely adequate to anticipate a claim to either the product or the process and, at the same time, entirely inadequate to support the allowance of such a claim." Id. at 1405; see Schoenwald, 964 F.2d at 1124; In re Samour, 571 F.2d 559, 563-64 (CCPA 1978). 
Moreover, although the prior art teaches that a number of diseases can be treated with the antibodies, as stated in MPEP 2131.02 - "A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED: …when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying, "The tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication.").  Id. at 1718.  See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board's finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The Applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties 
Therefore, applicant’s arguments are not found persuasive and the 102 rejection is maintained.

Conclusion
Claims 1 and 12-13 are not allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kallen et al., 2021 (instant PTO-892) teaches that teach that neurofibromas are soft tissue tumors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649